UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
MCKINSEY & COMPANY, INC. UNITED
STATES,
Plaintiff, Civil Action No. 19-20098 (MAS) (TJB)
v. MEMORANDUM ORDER
PARKER SHI,
Defendant.

 

 

This matter comes before the Court on Plaintiff McKinsey & Company, Inc. United
States’s (“Plaintiff”) Motion for Entry of an Order to Show Cause with Temporary Restraints and
for Expedited Discovery pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1.
(ECF No. 1.) Plaintiff attempted to serve Defendant via his attorney who represents him in a
separate civil action in New Jersey Superior Court; Defendant’s attorney advised that he was not
authorized to accept service, and Plaintiff is attempting service by alternate means.
(Correspondence, ECF No. 5.) The Court has considered the Verified Complaint (ECF No. 1); the
Declarations of Steven Van Kuiken (ECF Nos. 1-3-4), Dimitris Triantopoulos (ECF No. 1-5-6),
and Jason Hotzler (ECF No. 1-7); and Plaintiff's Brief in Support of its Motion (ECF No. 1-2).
The Court has carefully considered Plaintiff's submission and decides the matter without oral
er pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court grants in
part and denies in part Plaintiff's Motion. The Court declines to enter an order to show cause with
temporary restraints. The Court, however, orders expedited discovery.

“Preliminary injunctive relief is an ‘extraordinary remedy, which should be granted only

in limited circumstances.’” Ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d 205, 210 (3d
Cir. 2014) (quoting Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer
Pharms. Co., 290 F.3d 578, 586 (3d Cir. 2002)). Plaintiff bears the burden of establishing that “[it]
is likely to succeed on the merits, that [it] is likely to suffer irreparable harm in the absence of
preliminary relief, that the balance of equities tips in [its] favor, and that an injunction is in the
public interest.” Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008) (citations omitted). “A plaintiff's
failure to establish any element in its favor renders a preliminary injunction inappropriate.”!
Nutrasweet Co. v. Vit-Mar Enters., 176 F.3d 151, 153 (3d Cir. 1999).

A movant has the burden of establishing a “clear showing of immediate irreparable injury,”
Louis v. Bledsoe, 438 F. App’x 129; 131 (3d Cir. 2011) (citation omitted), and “le|stablishing a
risk of irreparable harm is not enough,” ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir.
1987). “[T]he injury created by a failure to issue the requested injunction must be of a peculiar
nature, so that compensation in money cannot atone for it.” Acierno v. New Castle Cty., 40 F.3d
645, 653 (3d Cir. 1994) (citation omitted). “[T]he claimed injury cannot merely be possible,
speculative, or remote.” Laidlaw, Inc. v. Student Transp. of Am., 20 F. Supp. 2d 727, 766 (D.N.J.
1998) (citation omitted).

The Court finds Plaintiff failed to demonstrate it is entitled to immediate relief, as required
under Local Civil Rule 65.1(a). In the instant Motion, Plaintiff argues it will suffer irreparable
harm if temporary restraints are not imposed because Defendant’s alleged misappropriation of
Plaintiff's trade secrets “continue[s] to irreparably harm McKinsey.” (PI.’s Moving Br. 19-21.)
Plaintiff argues that loss of trade secrets amounts to irreparable harm, as this loss cannot be

compensated by money and cannot be remedied once the secret is lost. (/d.)

 

| Because the Court finds Plaintiff failed to establish emergent irreparable harm, the Court does
not address the remaining preliminary injunction factors.

Z
Although the loss of a trade secret may suffice to demonstrate irreparable harm, Plaintiff
fails to meet its burden of showing that this irreparable harm is immediate. Defendant’s alleged
misappropriation of Plaintiff's trade secrets occurred between April 18, 2018 and July 15, 2018.
(Ver. Compl. { 45, ECF No. 1.) Defendant began his employment with Plaintiff's competitor on
July 18, 2018.2 (Id. § 30.) Defendant has been in the position to misappropriate Plaintiff's trade
secrets for at least fifteen months. Plaintiff fails to demonstrate how its alleged irreparable injury—
after all this time—is currently emergent and entitles it to the extraordinary relief of temporary
restraints. The Court, accordingly, denies Plaintiff's motion for an order to show cause with
temporary restraints.

The Court, however, finds good cause to allow expedited discovery. “[E]xpedited
discovery is particularly appropriate when a plaintiff seeks injunctive relief because of the
expedited nature of injunctive proceedings.” Phila, Newspapers, Inc. v. Gannett Satellite Info.
Network, Inc., No. 98-2782, 1998 WL A04820, at *2 (E.D. Pa. July 15, 1998) (quoting Ellsworth
Assocs., Inc. v. United States, 917 F. Supp. 841, 844 (D.D.C. 1996)). The Court finds that
Defendant’s alleged acts are sufficiently concerning that it is appropriate to engage in expedited
discovery to determine what confidential information or trade secrets were taken from Plaintiff

and if that information has been disclosed or misappropriated. Accordingly,

 

2 Plaintiff's Verified Complaint states that “[Defendant] formally initiated his new employment
with Accenture on July 18, 2019, just three days after his separation from McKinsey.” (Ver.
Compl. § 30 (emphasis added).) It also states that “[Defendant] received an offer of employment
from another company by no later than April 18, 20/9." (Id. § 34 (emphasis added).) Considering
the context of other dates in the Verified Complaint, see § 26, 27, 29, 32, 35, the Court deems these
years as errors and that Defendant left McKinsey and initiated employment with McKinsey’s
competitor in July of 2018.

5
a
IT IS on this 15th day of November 2019, ORDERED that:

1. Plaintiff's Motion for Entry of an Order to Show Cause with Temporary Restraints
and for Expedited Discovery (ECF No. 1) is GRANTED in part and DENIED in
part.

2. Plaintiff is not entitled to a preliminary inj unction or temporary restraints.

Plaintiff is entitled to expedited discovery.

wo

4, By November 22, 2019, the parties must submit a joint proposed scheduling order
to the Honorable Tonianne J. Bongiovanni, U.S.M.J. If the parties are unable to
agree to a joint proposed scheduling order by November 22, 2019, the parties must

submit separate proposed scheduling orders.’

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

3 The parties should e-file their proposed scheduling order(s) as an attachment to correspondence.
